DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 12 August 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8 and 13-25 are pending.
Claims 7 and 9-12 are canceled.
Claims 1, 3, 5 and 13 are currently amended.
Claims 16-25 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 12 August 2020.
Amendments to the drawings have not been submitted with the amendment filed 12 August 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
--. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks antecedent basis for the claim terminology “projection” in claim 1.
The specification lacks antecedent basis for the claim terminology “contact surface” of claim 13.  

The specification lacks antecedent basis for the claim terminology “control device” of claim 21.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous as containing multiple inconsistencies such that the claims cannot be properly mapped.  For example, claim 1 sets forth a channel including “a cam surface”, and a drive member including a projection configured to engage “the cam surface” and pivot the locking member towards the second position.  However, as described in the specification and as shown in the figures, the channel 134 includes a cam surface 136 that cooperates with the drive member to pivot the jaws to a closed position.  The drive member includes a ramped portion 111 that cooperates with the locking member 116 to pivot the locking member towards the second (locked) position.  Accordingly, it appears that in claim 1, the first occurrence of a cam surface is not the 
Claims 2-4 and 16-21 are indefinite as depending from an indefinite independent claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 13-17, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (US Patent Publ. No. 2018/0168628).
With respect to claim 1, Hunter et al. disclose a surgical stapling instrument 1000 (fig. 1, [0377]) comprising first and second jaws (fig. 1, [0373]), wherein one of the jaws comprises a channel 1102 (figs. 6 and 44, [0382]) configured to receive a staple cartridge 1150 (figs. 6 and 44, [0382]), the channel including a cam surface, a drive member (firing member 1670, fig. 43, [0434]) configured to translate through at least one of the first and second jaws ([0434]), a locking member (firing member lock 1742, fig. 43, [0434]) pivotable between a first position permitting distal translation of the drive member (fig. 45, [0434]), and a second position preventing distal translation of the drive member (fig. 50, [0434]), and the drive member including a projection (central lock lug 
With respect to claim 2, Hunter et al. disclose a spring (leaf springs 1749, fig 50, [0434]) configured to bias the locking member 1742 towards the second position.  
With respect to claim 3, Hunter et al. disclose that the staple cartridge 1150 includes a shuttle (sled assembly 1120, fig. 43, [0436]) having a shelf (sled bosses 1124, fig. 45, [0436]), and wherein the locking member 1742 is disposed on the shelf when the locking member 1742 is in the first position (fig. 46, [0436]).
With respect to claim 4, Hunter et al. disclose that the channel further includes a slot (Annotated Figure A), the locking member being configured to engage the slot in the second position (fig. 50).  As shown in Annotated Figure A, a slot is formed between an end of the staple cartridge 1150 and an end of the projection 1674, in the channel 1102.  Since the locking member 1742 engages the slot in the second position, the channel is considered to include a slot, the locking member being configured to engage the slot in the second position.  

    PNG
    media_image1.png
    368
    661
    media_image1.png
    Greyscale

With respect to claim 16, Hunter et al. disclose that the channel 1102 includes two side walls 1104 (fig. 6, [0414]) and a bottom wall (figs. 6 and 44), and wherein the cam surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 50, [0437]) is adjacent the bottom wall (Annotated Figure B).      

    PNG
    media_image2.png
    415
    600
    media_image2.png
    Greyscale

	With respect to claim 17, Hunter et al. disclose that the first jaw is an anvil jaw assembly (anvil 1130, fig. 6, [0382]) and the second jaw is a staple jaw assembly (channel 1102, fig. 6, [0382]) and wherein the staple cartridge 1150 (fig. 6, [0382]) comprises a shuttle (sled assembly 1120, fig. 43, [0436]), the drive member 1670 being configured to releasably engage and translate the shuttle in the distal direction through a staple firing stroke (figs. 46 and 47, [0428]). 
	With respect to claim 19, Hunter et al. disclose that the locking member 1742 is generally U-shaped (U-shape formed by hook arms 1746 extending from mounting portion 1743, fig. 43, [0434]).
	With respect to claim 21, Hunter et al. disclose that the drive member 1670 is actuated by a control device of a robotic surgical system.  Hunter et al. disclose that the tool drive assembly may be part of a robotically controlled surgical system and may 

	With respect to claim 5, Hunter et al. disclose a surgical stapling instrument 1000 (fig. 1, [0377]) comprising first and second jaws (fig. 1, [0373]), a drive member (firing member 1670, fig. 43, [0434]) configured to translate in a distal direction through the second jaw, a locking member (firing member lock 1742, fig. 43, [0434]) pivotable between a first position permitting distal translation of the drive member (fig. 46, [0436]), and a second position preventing distal translation of the drive member (fig. 50, [0437]), wherein the locking member includes a ramped surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]), and wherein the second jaw includes a channel 1102 (figs. 6 and 44, [0382]) configured to receive a staple cartridge 1150 (figs. 6 and 44, [0382]), the staple cartridge 1150 including a ramped surface (sled bosses 1124, fig. 45, [0436])  configured to engage the ramped surface of the locking member to maintain the locking member in the first position (fig. 46, [0436]).
	With respect to claim 6, Hunter et al. disclose a spring (leaf springs 1749, fig 50, [0434]) configured to bias the locking member 1742 towards the second position. 
 With respect to claim 8, Hunter et al. disclose that the channel further includes a slot (Annotated Figure A), the locking member being configured to engage the slot in the second position (fig. 50).  As shown in Annotated Figure A, a slot is formed between an end of the staple cartridge 1150 and an end of the projection 1674, in the channel 1102.  Since the locking member 1742 engages the slot in the second position, the 
With respect to claim 22, Hunter et al. disclose that the staple cartridge 1150 includes a shuttle (sled assembly 1120, fig. 43, [0436]) and the channel 1102 includes two sidewalls 1104 (fig. 6, [0414]) with each sidewall having a guide structure (Annotated Figure C, figs. 100 and 101) and wherein the ramped surface (sled bosses 1124, fig. 45, [0436]) of the staple cartridge resides on the shuttle.  

    PNG
    media_image3.png
    396
    644
    media_image3.png
    Greyscale

With respect to claim 23, Hunter et al. disclose that the guide structure (Annotated Figure C, fig. 100) is configured to direct the ramped surface (sled bosses 1124, fig. 45, [0436]) of the shuttle into contact with the ramped surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]) of the locking member when the drive member is translated in the distal direction.   Hunter et al. disclose in figures 6, 100, and 101 that the guide structure WO 2019/165403 PCT/US2019/01950117shuttle contained therein) assists in guiding ramped edge 138 of shuttle 130 into contact with ramped surface 117 of distal portion 119 of locking member 116 so that locking member 116 rides up proximal ramped portion 138 of shuttle 130 and onto shelf 132”.  Since Hunter et al. disclose that the guide structure positions the cartridge in the channel, that the shuttle with the ramped surface is within the cartridge, and the locking member is positioned with the channel, then the guide structure positions the ramped surface of the shuttle with respect to the ramped surface of the locking member.  Accordingly, the guide structure is considered to be configured to direct the ramped surface of the shuttle into contact with the ramped surface of the locking member when the drive member is translated in the distal direction.   
 	
With respect to claim 13, Hunter et al. disclose a surgical stapling instrument 1000 (fig. 1, [0377]) comprising first and second jaws (fig. 1, [0373]), the second jaw including a channel 1102 (figs. 6 and 44, [0382]) defining a longitudinal axis and being configured to receive a staple cartridge 1150 (figs. 6 and 44, [0382]), a drive member (firing member 1670, fig. 43, [0434]) configured to translate in a distal direction through the second jaw, and a locking member (firing member lock 1742, fig. 43, [0434]) pivotable between a first position permitting distal translation of the drive member (fig. 46, [0436]), and a second position preventing distal translation of the drive member (fig. 
	With respect to claim 14, Hunter et al. disclose that the locking member includes a pair of distally facing (Annotated Figure D) chamfered surfaces (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]).  

    PNG
    media_image4.png
    383
    648
    media_image4.png
    Greyscale

	With respect to claim 15, Hunter et al. disclose that the locking member 1742 is generally U-shaped (U-shape formed by hook arms 1746 extending from mounting portion 1743, fig. 43, [0434]).
	With respect to claim 24, Hunter et al. disclose that the pair of arms (hook arms 1746, fig. 43, [0434]) extend distally from the locking member (fig. 44) and wherein the 
	With respect to claim 25, Hunter et al. disclose that the staple cartridge 1150 includes a shuttle (sled assembly 1120, fig. 43, [0436]), and wherein the drive member 1670 is configured to releasably engage and translate the shuttle in the distal direction through a staple firing stroke (figs. 46 and 47, [0428]). 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 18, the prior art fails to disclose or teach a surgical stapling instrument according to claim 16, further including wherein the bottom wall includes a pair of openings and the locking member includes a pair of feet configured to pass through respective openings in the bottom wall, the feet being movable from a first position preventing removal of the feet from the openings, to a second position allowing removal of the feet from the openings. 
With respect to claim 20, this claim depends from claim 18 and would likewise be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kostrzewski et al. (EP 3,135,225) disclose a surgical stapler including a pivotable locking member (fig. 31).
Cappola et al. (US Patent Publ. No. 2015/0272576) disclose a surgical stapler including a pivotable locking member (fig. 6). 
Aranyi (US Patent Publ. No. 2014/0263546) disclose a surgical stapler including a drive member having a projection (fig. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 September 2021